Case: 17-2131   Document: 68 Page:
         Case 1:17-cv-11042-NMG    1  Date
                                Document 52 Filed:
                                             Filed05/06/2020   Entry
                                                   05/06/20 Page 1 ofID:
                                                                      1 6336820




                United States Court of Appeals
                                  For the First Circuit
                                     _____________________

 No. 17-2131
            MARGARET LEE, on behalf of herself and all others similarly situated,

                                        Plaintiff, Appellant,

                                                 v.

                                   CONAGRA BRANDS, INC.,

                                       Defendant, Appellee,

        ROCHE BROS. INC.; ROCHE BROS. SUPERMARKETS, INC.; ROCHE BROS.
         SUPERMARKETS, LLC; STOP & SHOP SUPERMARKET COMPANY LLC,

                                           Defendants.
                                       __________________

                                          JUDGMENT
                                       Entered: May 6, 2020

         This cause came on to be heard on appeal from the United States District Court for the
 District of Massachusetts and was argued by counsel.

          Upon consideration whereof, it is now here ordered, adjudged and decreed as follows: The
 district court's dismissal of the complaint is reversed, and the matter is remanded for further
 proceedings consistent with the opinion issued this day.

                                                      By the Court:

                                                      Maria R. Hamilton, Clerk

 cc:
 Hon. Richard G. Stearns
 Robert Farrell, Clerk, United States District Court for the District of Massachusetts
 Edward F. Haber
 Patrick J. Vallely
 Angela M. Spivey
 Kevin M. Duddlesten
 Richard Trent Taylor
 Ariana J. Tadler
 Adam J. Levitt
